DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Claim 1 line 9 recites: “the vaporizable chamber” should be --the vaporization chamber--
Claim 13 line 12 recites: “the vaporizable chamber” should be --the vaporization chamber--
Claims 2-7; and 14-20 are respectively depending on claims 1; and 13. Therefore, claims 2-7; and 14-20 are also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1; 3-7 are as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (WO2015109476).
As per claim 1: Zhu discloses a cartridge (as shown in fig. 1) for a vaporizer device, the cartridge comprising: a reservoir housing having a storage chamber 123 (see fig. 1; wherein the reservoir housing 

	As per claims 3-7: Zhu discloses the cartridge for a vaporizer device, wherein the at least one dispense opening is configured to prevent passage of the vaporizable material therethrough when an internal pressure of the reservoir housing is substantially equal to ambient pressure outside of the reservoir housing (it’s inherent, since the vaporizable material can only flowing through if the heater is been activated to draw the material and to generate aerosol. Therefore, the internal pressure would be the same as the ambient pressure outside of the reservoir if the heater is not activated); and wherein the storage chamber 123 and the dispensing chamber are in fluid communication with each other (as shown in fig. 4b), and wherein a portion of the first fraction of the vaporizable material is drawn into the dispensing chamber in response to the dispensed vaporizable material being expelled from the dispensing chamber (wherein the axially extending through hole 510 of the ceramic rod 500 can promote the liquid guiding effect of the liquid guiding ceramic rod); and wherein the storage chamber 123 and the dispensing chamber are separated by a reservoir barrier (see fig. 2; wherein the ceramic element 500 is acting as the barrier to separate between the storage chamber and the dispensing chamber) having at .

	 Claim(s) 1; 3-14; and 16-20 as best understood and is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gallagher et al. (US 2020/0170301).
	As per claim 1: Gallagher discloses a cartridge for a vaporizer device (see fig. 3A-B), the cartridge comprising: a reservoir housing having a storage chamber 16 configured to hold a first fraction of a vaporizable material and a dispensing chamber 15 configured to hold a second fraction of the vaporizable material (as shown in fig. 4), the dispensing chamber 15 being further configured to selectively dispense at least a portion of the second fraction of the vaporizable material through at least one dispense opening (see fig. 4; wherein there is an opening bottom of chamber 15) in response to generation of one or more pressure pulses created within the dispensing chamber (once the heater is been activated); and a vaporization chamber (see fig. 4; with arrow out to the mouthpiece) in fluid communication with the dispensing chamber 15, the vaporization chamber being configured to receive the dispensed vaporizable material from the dispensing chamber for vaporization by a first heating element 35 to form a vaporized material (see fig. 4; wherein the aerosol has been generated and is flowing through the vaporization chamber to the mouthpiece and to the user).

st and 2nd liquid), and wherein the at least one orifice is configured to allow a portion of the first fraction of the vaporizable material to be drawn into the dispensing chamber 15 in response to the dispensed vaporizable material being expelled from the dispensing chamber 15 (in order to generate aerosol to the user); and wherein the first heating element 35 is configured to selectively flash evaporate the dispensed vaporizable material into vaporized material in response to 33activation of the first heating element (wherein the vaporizable material would flown into the heater when the heater is activated and aerosol would be generated to the user); wherein the vaporization chamber (see fig. 4; wherein the passage/channel guides the aerosol out to the mouthpiece) defines an airflow passageway that extends therethrough, and wherein the airflow passageway is configured to allow the vaporized material to combine with an influx of air to substantially form an aerosol (combine with inlet air in order to generate aerosol).

	As per claim 8: Gallagher discloses a cartridge for a vaporizer device (see fig. 3A-B), the cartridge comprising: a reservoir housing having a storage chamber 16 configured to hold a first fraction of a vaporizable material and a dispensing chamber 15 configured to hold a second fraction of the 
	
	As per claims 9-12: Gallagher discloses the cartridge for a vaporizer device (see fig. 3A-B); wherein the vaporized material (liquid/substance) is dispensed from the dispensing chamber 15 and into the vaporization chamber (see fig. 4; wherein the heater 35 is located) through at least one dispense opening that extends between the dispensing chamber 15 and the vaporization chamber (see fig. 4); wherein the at least one dispense opening (see fig. 4; wherein an opening to the vaporization chamber with heater) is configured to prevent passage of the vaporizable material therethrough when an internal pressure of the reservoir housing is substantially equal to ambient pressure outside of the reservoir housing (it’s inherent, since the vaporizable material can only flowing through if the heater is been activated to draw the material and to generate aerosol. Therefore, the internal pressure would be the same as the ambient pressure outside of the reservoir if the heater is not activated); and wherein the storage chamber 16 and the dispensing chamber 15 are in fluid communication with each other (see Para. [0112];  the first and/or second vaporizers 15, 16 to form a mixed vapor comprising the first and/or second liquids, to be inhaled), and wherein a portion of the first fraction of the vaporizable material is drawn into the dispensing chamber 16 in response to the dispensed vaporizable material being expelled from the dispensing chamber 15.

	As per claim 13: Gallagher discloses a vaporizer device 10 (see fig. 3A) comprising: a vaporizer body 12; and a cartridge that is selectively coupled to and removable from the vaporizer body 10 (as 

	As per claims 14; and 16-20: Gallagher discloses the device 10; wherein the vaporizer body 12 includes a power source 18; and wherein the at least one dispense opening (see fig. 4; wherein an opening to the vaporization chamber with heater) is configured to prevent passage of the vaporizable material therethrough when an internal pressure of the reservoir housing is substantially equal to ambient pressure outside of the reservoir housing (it’s inherent, since the vaporizable material can only flowing through if the heater is been activated to draw the material and to generate aerosol. Therefore, the internal pressure would be the same as the ambient pressure outside of the reservoir if the heater is not activated); and wherein the storage chamber 16 and the dispensing chamber 15 are in fluid communication with each other (see Para. [0112];  the first and/or second vaporizers 15, 16 to form a mixed vapor comprising the first and/or second liquids, to be inhaled), and wherein a portion of the first fraction of the vaporizable material is drawn into the dispensing chamber 16 in response to the dispensed vaporizable material being expelled from the dispensing chamber 15; and wherein the storage chamber and the dispensing chamber are separated by a reservoir barrier (see fig. 4; wherein there is a separation between 15 and 16) having at least one orifice extending therethrough (since, 15; and 16 are to form a mixed vapor comprising the 1st and 2nd liquid), and wherein the at least one orifice is configured to allow a portion of the first fraction of the vaporizable material to be drawn into the dispensing chamber 15 in 
	(Note: Reference Farrow (US2015/0090253) can be read and rejected claims 1; 8; and 13 also)
Allowable Subject Matter
Claims 2; and 15 are objected to as being dependent upon a rejected base claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831